Citation Nr: 1045846	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  95-40 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a neurological disorder 
of the lower extremities (characterized previously as motor 
neuron disease/sensorineuropathy), claimed as due to undiagnosed 
illness.  

2.  Entitlement to an evaluation in excess of 30 percent for 
sinusitis with blurred vision, status post intranasal 
ethmoidectomy, bilateral intranasal anstrostomy, and bilateral 
inferior turbinectomy from July 14, 1992 to July 1, 1998.  

3.  Entitlement to an initial compensable evaluation for cluster 
headaches prior to December 2, 2008, and to an evaluation in 
excess of 30 percent from December 2, 2008.  

REPRESENTATION

Appellant represented by:	D. Olsen, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from October 1983 to October 1986 
and from October 1990 to May 1991.  

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from March 1995 and December 1997 RO decisions.  
A videoconference hearing before the undersigned was held in 
October 2010.  

The issue of service connection for a neurological disorder of 
the lower extremities, claimed as due to undiagnosed illness is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  

FINDINGS OF FACT

1.  From July 14, 1992 to July 1, 1998, the Veteran's sinusitis 
was manifested by chronic headaches and recurring symptoms of 
sinusitis treated with antibiotics; but osteomyelitis or near 
constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or crusting 
was not demonstrated.  

2.  From July 14, 1992 to December 2, 2008, the Veteran cluster 
headaches were manifested by infrequent attacks; but prostrating 
headaches averaging one in two months over several months was not 
demonstrated.  

3.  From December 2, 2008, the Veteran was not shown to have 
frequent, completely prostrating and prolonged (non-sinus 
related) headaches.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for sinusitis from July 14, 1992 to July 1, 1998 have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.97, Part 4, 
Diagnostic Code 6510 (prior to and from October 7, 1996).  

2.  The criteria for a compensable evaluation for cluster 
headaches from July 14, 1992 to December 2, 2008, and to an 
evaluation in excess of 30 percent from December 2, 2008, have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.124a, 
Diagnostic Code 8100 (2010).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2010).  This must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if there is a favorable disposition of the claim.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

In this case, the Veteran's claim was received by VA prior to the 
enactment of VCAA, and he was not provided with appropriate 
notice concerning VA's duty to assist in the development of his 
claim prior to adjudication of the issues.  However, this is not 
prejudicial to the Veteran, as he was subsequently provided 
adequate notice, the claims were readjudicated, and supplemental 
statements of the case (SSOC) were promulgated, most recently in 
February 2010.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Veteran's service treatment records and all VA and private 
medical records also have been obtained and associated with the 
claims file.  To the extent that the VCAA notice in this case is 
deemed to be deficient under VCAA, based on the communications 
sent to the Veteran and his representative over the course of 
this appeal, he clearly has actual knowledge of the evidence he 
is required to submit in this case and, based on his contentions 
as well as the communications provided to him by VA, it is 
reasonable to expect that he understands what is needed to 
prevail.  The Veteran was examined by VA during the pendency of 
the appeal and testified before the undersigned member of the 
Board in October 2010.  The Veteran and his attorney have not 
made the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, and 
have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to assist 
have been satisfied and will proceed to the merits of the 
Veteran's appeal.  

Under the circumstances of this case, the Board finds that the 
Veteran is not prejudiced by moving forward with a decision on 
the merits of his claims, and that VA has complied with the 
procedural requirements of 38 U.S.C.A. §§ 5104, 7105(d), and 38 
C.F.R. § 3.103(b), as well as the holdings in Dingess/Hartman, 19 
Vet. App. 473 (2006).  




Increased Ratings - In General

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
When the appeal arises from an initial assigned rating, 
consideration must be given to whether staged ratings should be 
assigned to reflect entitlement to a higher rating at any point 
during the pendency of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, staged ratings are also appropriate in 
any increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The 
percentage ratings in VA's Schedule for Rating Disabilities 
(Schedule) represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil occupations.  
38 C.F.R. § 4.1 (2010).  

Sinusitis

Initially, it should be noted that service connection was 
established for sinusitis by the RO in March 1995, and a 30 
percent evaluation was subsequently assigned, effective from July 
14, 1992, the date of receipt of the Veteran's claim.  38 C.F.R. 
§ 3.400(b)(2).  By rating action in September 2007, the RO 
assigned an increased rating to 50 percent [under criteria 
revised effective October 7, 1996,] based on a history of sinus 
surgeries in May 1998 and September 2007, and medical evidence of 
near constant sinusitis characterized by headaches, pain, and 
purulent discharge after repeated surgeries.  The 50 percent 
evaluation was effective from July 1, 1998, following one month 
of convalescence from surgery in May 1998, and is the maximum 
schedular evaluation possible for sinusitis.  

Although the RO informed the Veteran in September 2007, that the 
50 percent evaluation assigned was a full grant of benefits since 
it is the maximum rating allowed for sinusitis, because the 
effective date of the award was not retroactive from the date of 
his original claim, there remains the question of whether the 
Veteran was entitled to a rating in excess of 30 percent from the 
date of his original claim in July 1992 to July 1, 1998.  

After review of all the evidence of record, and for the reasons 
discussed below, the Board finds that the Veteran is not entitled 
to a rating in excess of 30 percent for sinusitis prior to July 
1, 1998.  

As previously indicated, the rating criteria for evaluating 
sinusitis ( i.e., disabilities of the respiratory system) were 
amended, effective from October 7, 1996.  Prior to October 7, 
1996, DC 6510 provided for a noncompensable (zero percent) rating 
for sinusitis with x-ray manifestations only, symptoms mild or 
occasional.  A 10 percent rating was assigned for moderate 
sinusitis with discharge or crusting or scabbing, infrequent 
headaches.  A 30 percent rating was assigned for severe sinusitis 
with frequently incapacitating recurrences, severe and frequent 
headaches, purulent discharge or crusting reflecting purulence.  
A 50 percent rating was assigned for postoperative sinusitis, 
following radical operation, with chronic osteomyelitis requiring 
repeated curettage, or severe symptoms after repeated operations.  

The revised rating criteria for sinusitis effective from October 
7, 1996, provides for a 10 percent rating when there are one or 
two incapacitating episodes of sinusitis per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment, or 
three to six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 30 percent rating is warranted when there are three 
or more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, or 
more than six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent rating is warranted following radical 
surgery with chronic osteomyelitis; or near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  Note:  An incapacitating episode of sinusitis means 
one that requires bed rest and treatment by a physician.  

At this point, it should be noted that the Veteran's sinusitis 
must be rated under the old criteria for the period from July 14, 
1992 to October 7, 1996.  From October 1996, the Veteran has the 
benefit of being rated under both the old and the revised rating 
criteria.  

The medical evidence from the date of the Veteran's original 
claim in July 1992 to July 1998, included at least four VA 
examinations (November 1992, January and September 1997, and 
January 1998) and numerous VA outpatient and private treatment 
records.  While the evidence showed that the Veteran was treated 
for acute symptoms of sinusitis on several occasions over a six 
year period, the reports did not reflect more than severe 
symptoms of sinusitis with occasional incapacitating recurrences 
and, moreover, no history of sinus surgery until May 1998.  As 
noted above, the next higher rating of 50 percent for sinusitis, 
under the old and the revised rating criteria, requires 
surgeries.  As the Veteran did not undergo any sinus surgery 
until May 1998 (for which he was assigned a temporary total 
rating for convalescence from May 4, 1998 (the date of surgery) 
to July 1, 1998), a schedular rating in excess of 30 percent was 
not warranted prior to July 1, 1998.  

Historically, the evidence showed that when examined by VA in 
November 1992, the Veteran reported a history of headaches, nasal 
congestion, sinus draining and blurred vision in his right eye 
beginning in service in 1985, with one or two headaches per week 
since returning from Southwest Asia.  The Veteran reported 
dizziness at the peak of his headaches and said that a private 
doctor told him that he had blockage of the nasal airway.  On 
examination, the interior of the nose showed no pus or polyps and 
the airways were adequate.  X-ray studies revealed marked changes 
of the mucosa of both maxillary sinuses, but no fluid levels were 
noted.  The impression included bilateral chronic maxillary 
sinusitis.  

On VA general examination in January 1997, the Veteran reported a 
history of sinus trouble, fatigue, headaches, blurred vision, and 
a lot of nasal congestion and post nasal drip.  He reported 
headaches two to three times a week, primarily in the frontal 
area.  On examination, there was no evidence of pain or 
tenderness in the maxillary or frontal sinus area, the septum was 
midline, and the mucosa was clear.  The diagnoses included 
maxillary sinusitis.  

On VA examination in September 1997, the Veteran reported 
treatment for his sinusitis with antibiotics prescribed by his 
private physician and said that he was scheduled for surgery 
later in the week (parenthetically, the evidence showed that the 
Veteran did not undergo surgery until May 1998).  The Veteran 
reported that the only time his headaches improved was when his 
sinus congestion improved.  He described his headaches as in the 
right frontal area occurring almost every day and associated with 
dizziness, blurred vision, lack of concentration, tinnitus, and 
anterior nasal drainage.  The examiner noted that a private CT 
scan in August 1997, revealed extensive diffuse chronic sinonasal 
polyposis with extensive inflammatory changes of the ethmoidal 
and maxillary sinuses and amyotrophic lateral sclerosis with 
total occlusion of the osteomeatal complex, bilaterally, and 
septal deviation.  On anterior rhinoscopy, there was quite a bit 
of obstruction from large inferior turbinates.  The examiner 
indicated that after nasal decongestion, the Veteran felt there 
was no need for further examination, and that endoscopic and 
posterior rhinoscopy was not performed at the patient's request.  
The examiner commented that the evidence of record suggested that 
the Veteran had chronic sinusitis with deviated septum and that 
his reported blurred vision may be associated with the sinusitis, 
but that further ophthalmologic examination was indicated to rule 
out additional pathology.  The examiner opined that the Veteran's 
headaches were associated with the chronic sinus disease.  

When examined by VA in January 1998, the Veteran reported that he 
was scheduled for sinus surgery in early February and that he was 
taking antibiotic medication in anticipation of the upcoming 
surgery.  The Veteran also reported that he lost three to four 
days a month from work.  On examination, the Veteran's oral 
cavity and oropharynx were clear, and the external nose was 
normal in appearance.  Anterior rhinoscopy showed bilateral 
inferior turbinate hypertrophy and a right nasoseptal deviation.  
The right meatus was clear without evidence of polyp or purulent 
drainage.  The sphenoethmoid recess on the right showed no 
evidence of purulent drainage or polyp.  The nasopharynx was 
clear and the orpharynx, hypopharynx and larynx were normal with 
normal vocal fold mobility, bilaterally.  The left nasal cavity 
showed inferior turbinate hypertrophy with increased clear mucus 
drainage from the region of the left middle meatus; no discreet 
polyps were noted.  The examiner indicated that the examination 
was somewhat limited secondary to the Veteran's desire not to 
have topical decongestion or anesthesia.  The impression was 
history of chronic rhinosinusitis.  The examiner commented that a 
formal evaluation of the degree of the Veteran's sinusitis would 
require, at the very least, a review of the private CT scans and 
possibly repeat CT scans after his upcoming surgery.  

The evidentiary record also includes numerous VA and private 
outpatient notes showing treatment for various maladies from 1992 
to 1998.  While the Veteran was treated for sinusitis on several 
occasions, the records included very few clinical findings and 
did not show more than severe symptoms manifested principally by 
headaches, blockage and purulent discharge.  Similarly, while the 
record showed that the Veteran was excused from work on a number 
of occasions from 1992 to 1998, there were only a few excused 
absences for sinusitis totaling about 11 days.  The most 
significant time lost at work was in April 1994, when the Veteran 
was absent for five days due to sinusitis complicated by an upper 
respiratory tract infection.  

When examined by VA in December 1998, the examiner indicated that 
he had examined the Veteran in January 1998, and included a 
description of the Veteran's complaints, medical history, and 
clinical findings.  The Veteran reported that he underwent 
septoplasty in May 1998, and said that his symptoms had improved 
since the surgery, but that he still had postnasal drip which was 
sometimes greenish.  He also reported that his headaches were 
less frequent and occurred only once in a while, and he denied 
any nasal obstruction.  On examination, the Veteran's airways 
were fully patent with portions of the turbinates missing, but 
well healed.  The mucosa was well healed and there was no 
evidence of pus or polyps.  

Taking into account all relevant evidence, the Board finds that 
an increased rating in excess of 30 percent for the Veteran's 
chronic sinusitis prior to July 1, 1998, is not warranted.  As 
noted above, in order to warrant an evaluation in excess of 30 
percent under the old and the revised rating criteria, the 
evidence must show surgeries with severe symptoms of sinusitis 
(old criteria), or radical surgery with chronic osteomyelitis, 
or near constant sinusitis after repeated surgeries (revised 
criteria).  In this case, the Veteran did not undergo sinus 
surgery until May 1998.  As such, he does not meet the criteria 
for a 50 percent rating for sinusitis under the old or revised 
rating criteria prior to July 1, 1998.  His symptoms, instead, 
correspond to the criteria for the 30 percent rating.  

While the Veteran is competent to offer evidence as to the 
visible symptoms or manifestations of a disease or disability, 
his belief as to its current severity under pertinent rating 
criteria or the nature of the service-connected pathology is not 
probative evidence.  Layno v. Brown, 6 Vet. App. at 470 (1994); 
Grottveit v. Brown, 5 Vet. App. at 92-93 (1993).  

The Board has considered whether the case should be referred to 
the Director of the VA Compensation and Pension Service for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1) 
(2010).  In this regard, the Veteran does not claim nor does the 
record show any periods of hospitalization for his sinusitis, 
other than the two surgeries for which temporary total ratings 
were assigned.  While the evidence of record showed that the 
Veteran missed several days of work from 1992 to 1998 because of 
his sinusitis, the approximately 11 days of documented absences 
over six years is not tantamount to marked interference with 
employment.  While the Veteran has missed work on numerous 
occasion since July 1998, the excused notes showed that the 
absences were due to a variety of medical problems, some of which 
involved his sinus infections.  Most of the notes, however, do 
not indicate the reason for the excused absences.  Significantly, 
the medical reports since 1998, do not show any evidence of 
osteomyelitis or a severity of sinus symptoms beyond that 
contemplated by the rating criteria for a 50 percent evaluation.  
That is, the manifestations of the Veteran's sinusitis prior to 
and from July 1, 1998, are consistent with the schedular criteria 
for the 30 and 50 percent evaluations assigned for the relevant 
periods, and there is no objective evidence that any 
manifestations are unusual or exceptional.  Accordingly, the 
Board finds that referral of this case for extraschedular 
consideration is not in order.  See Thun v. Peake, 22 Vet. App. 
111 (2008); Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown, 9 Vet. App. 337 (1996); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are impaired).  

Concerning the Veteran's argument at the hearing in October 2010, 
that his blurred vision should be rated separately from his 
sinusitis, the Board finds no basis for the assignment of a 
separate evaluation.  Historically, the Veteran's complaints of 
blurred vision in his left eye during severe bouts of sinusitis 
was included as a component of his sinusitis by the RO in 
December 1997, based on a September 1997 VA examiner's opinion 
that severe sinusitis may be associated with blurred vision.  
However, the Veteran is not shown to have any actual impairment 
or disability of the eyes, other than refractive error.  As a 
refractive error is not a disease or injury for which VA 
compensation may be paid (38 C.F.R. § 3.303), there is no basis 
for assigning a separate disability evaluation for blurred 
vision.  


Headache Disorder

In this case, service connection was established for cluster 
headaches by the RO in March 1987, and a noncompensable 
evaluation was assigned; effective from October 25, 1986.  The 
Veteran was notified of this decision and did not appeal, and the 
noncompensable evaluation remained in effect when a claim for 
increase was received in November 1992.  

By rating actions in March 1995 and December 1997, the RO denied 
an increased rating for the Veteran's cluster headaches, based on 
the absence of any complaints or findings of prostrating 
headaches averaging one in two months over a several month 
period.  A review of the claims file showed that while the 
Veteran was treated for chronic sinusitis with associated sinus 
headaches on numerous occasions from 1992 to the present, there 
were very few occasions in which the Veteran complained of or 
described any migraine or cluster type headaches.  In nearly 
every instance, the Veteran described his symptoms as facial 
pressure and frontal headaches with sinus drainage.  When severe, 
the headaches radiated from his forehead to behind his ear.  
Furthermore, the medical reports described the Veteran's symptoms 
as sinus headaches.  Following his sinus surgery in May 1998, the 
Veteran reported that his symptoms had improved, and that his 
headaches were less frequent and occurred only "once in a 
while."  (See December 1998 VAX).  

When examined by VA in May 2004, the Veteran described his 
headaches as throbbing type, beginning over his right eye and 
accompanied by conjunctival injection, lacrimation, and nasal 
congestion with rhinorrhea.  He said that his headaches build in 
intensity over a period of about 30 minutes and lasted from one 
hour to a full day.  He said his headaches could occur several 
times a day or several times a week, but that he could go several 
months without a headache.  He reported that he took over-the-
counter anodynes with partial relief.  The impression was cluster 
headaches, and although not described by the Veteran, 
"occasionally prostrating" was added.  

On VA neurological examination in March 2006, the Veteran 
provided essentially the same description of his headaches as on 
the previous examinations.  He said that until recently, the 
headaches occurred in clusters, sometimes several times a day or 
several times a week, or not at all for several months, but that 
they now occurred almost daily, and that he was started on a 
combination of acetaminophen-caffeine and butalbital which 
allowed him to continue working as a mechanic.  The impression 
was chronic cluster headaches - non-prostrating in nature, 
mitigated with the use of medication.  

On VA examination in December 2008, a nurse practitioner 
indicated that most of the Veteran's headaches were prostrating.  

Additional private and VA treatment records associated with the 
claims file subsequent to the December 2008 VA examination showed 
that the Veteran was treated for various maladies, including 
chronic sinusitis and headaches on numerous occasions.  However, 
the reports showed treatment for headaches not associated with 
any sinus problems on only a three occasions, in April, June and 
July 2008.  Parenthetically, the Board notes that earlier 
treatment records showed that the Veteran was seen for headaches 
not associated with his chronic sinusitis only twice, October 
1995 and December 2007.  In every other instance, the medical 
records indicated that the Veteran's headaches were associated 
with his chronic sinus problems.  

The evidence of record also includes numerous medical notes 
(excused absences) from a private physician to the effect that 
the Veteran was unable to work on specific days from 1995 to the 
present, due to various maladies.  Although most of the notes 
indicated the reason for his missing work, such as chronic 
sinusitis, gastroenteritis, and lower extremity neurological 
problems, some of the notes did not indicate any reason for the 
excused absence.  Notably, none of the notes or other treatment 
reports of record indicated that the Veteran was absent due to 
migraine or cluster headaches.  

The Veteran's cluster headaches are rated analogous to migraine 
headaches under DC 8100, which provides for a 50 percent rating 
with very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability; 30 percent with 
characteristic prostrating attacks occurring on average of once a 
month over the last several months; 10 percent with 
characteristic prostrating attacks averaging one in two months 
over the last several months, and a noncompensable evaluation 
with less frequent attacks.  38 C.F.R. § 4.124a, DC 8100 (2010).  

In this case, the evidence of record does not show any complaints 
or reported treatment for prostrating attacks associated with the 
Veteran's cluster headaches as frequently as one in 2 months over 
a period of several months prior to the December 2008 VA 
examination.  In fact, prior to that examination, the Veteran 
reported that his cluster headaches lasted anywhere from an hour 
to a day and that he sometimes went several months without a 
headache.  Furthermore, he reported that his headaches were 
alleviated by over-the-counter medication.  While the evidence 
showed that the Veteran was treated for chronic sinusitis with 
associated sinus headaches on numerous occasions since 1992, 
there were only a few occasions in which the Veteran was seen for 
non-sinus related headaches.  Significantly, the Veteran never 
described his headaches as prostrating prior to the December 2008 
VA examination.  Under these circumstances, the Board finds no 
basis for the assignment of a compensable evaluation prior to 
that date.  

Concerning an evaluation in excess of 30 percent from December 
2008, the Board notes that at the hearing in October 2010, the 
Veteran testified that he had prostrating cluster type headaches 
on average about once a month.  The Veteran has been employed 
full-time as a mechanic for many years, and is not shown to have 
missed any significant time at work because of his cluster 
headaches.  In this case, the Veteran does not claim, nor does 
the evidence of record show very frequent completely prostrating 
headaches and prolonged attacks productive of what could be 
characterized as severe economic inadaptability that would 
warrant a rating in excess of 30 percent under the regulatory 
criteria.  Based on the Veteran's description, the Board finds 
that his service-connected headache disorder more nearly 
approximate the criteria for a 30 percent evaluation and no 
higher, from December 2, 2008.  

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular 
rating is in order when there exists such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  If the criteria 
reasonably describe the veteran's disability level and 
symptomatology, then the veteran's disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
evaluation is, therefore, adequate and referral for an 
extraschedular rating is not required.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2009).  

Comparing the Veteran's current disability level and 
symptomatology to the Rating Schedule, the degree of disability 
is contemplated by the Rating Schedule and the assigned schedule 
ratings are, therefore, adequate and no referral to an 
extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).  
Further, in this case, the record does not reflect frequent 
periods of hospitalization because of the service-connected 
headaches, nor interference with employment to a degree greater 
than that contemplated by the regular schedular standards.  The 
Veteran does not claim, nor does evidence of record show any 
periods of hospitalization for his cluster headaches.  Further, 
the Veteran has not submitted any credible evidence showing that 
his cluster headaches have markedly interfered with his 
employment.  Thus, the evidence of record does not reflect any 
factor which takes the Veteran outside of the norm, or which 
presents an exceptional case where his currently assigned 
disability ratings are found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  

Accordingly, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  Thun v. Peake, 22 Vet. App. 111 
(2008).  See also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  


ORDER

An evaluation in excess of 30 percent for sinusitis from July 14, 
1992 to July 1, 1998, is denied.  

A compensable evaluation for cluster headaches prior to December 
2008, and to an evaluation in excess of 30 percent from December 
2, 2008, is denied.  


REMAND

Concerning the claim of service connection for a neurological 
disorder of the lower extremities due to undiagnosed illness, the 
current medical evidence of record is confusing at best, and does 
not provide a clear assessment as to whether the Veteran has a 
neurological disorder at present, or a qualifying chronic 
disability which is related to his service in the Southwest Asia 
Theater of Operations during the Persian Gulf War.  

While a VA EMG study in July 1995, showed evidence of motor 
neuron disease of the lower extremities, the Board notes that the 
report indicated that the assessment was based on limited 
diagnostic findings, and that the Veteran was not fully 
cooperative during the study.  Although the Veteran was evaluated 
by VA and various private healthcare providers on several 
occasions since 1995, the evidence does not show that any 
additional diagnostic studies were undertaken.  Nonetheless, the 
various reports continued to carry the assessment of motor neuron 
disease.  

When examined by VA in September 1997, the Veteran had some 
diminution of sensation to pin, touch, vibration, temperature and 
proprioception distally in the lower extremities.  However, all 
other clinical findings were completely normal.  The impression 
at that time was chronic sensorineuropathy.  The examiner 
indicated that there was no evidence of motor or reflex 
involvement, but noted that there was diagnostic evidence of 
sensory loss in the distal lower extremities on the July 1995 VA 
EMG study.  The examiner opined that the Veteran's current 
sensorineuropathy was not related to his joint pains and appeared 
to be a separate process.  

However, on VA neurological examination in June 2006, the 
examiner indicated, in essence, that there was no objective 
clinical evidence of any physical or neurological abnormalities.  
While the examiner noted that a VA EMG study in September 1995 
demonstrated "lower motor neuron disease/small fiber 
neuropathy," there was no current evidence to confirm that 
diagnosis.  The examiner opined that it was unlikely that the 
Veteran's current complaints were related to his treatment for 
fatigue syndrome in service.  No additional diagnostic studies or 
medical opinions have been undertaken or rendered on this matter 
since 2006.  

At this point, it should be noted that the Veteran was granted 
service connection for chronic fatigue syndrome by the RO in 
August 2006, which contemplated his complaints of generalized 
chronic fatigue and multiple joint pains.  Therefore, the 
symptomatology associated with that disorder cannot be considered 
in the claim for a separate neurological disability involving the 
lower extremities.  

Given the conflicting reports and the medical complexity of this 
case, the Board finds that the current medical evidence of record 
is inadequate and that further development of the record is 
necessary to determine the nature of any impairment there and 
whether the Veteran's complaints represent a chronic undiagnosed 
disability as contemplated by 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317.  

Accordingly, the claim is REMANDED for the following action:  

1.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any identified neurological 
disorder of the lower extremities.  The 
claims folder should be made available to 
the examiner for review, and a notation to 
the effect that this record review took 
place should be included in the report.  
All indicated tests should be undertaken, 
including EMG/NCV studies, and the 
examiner should respond to the following:  

a)  Based on review of the file, are 
there any objective medical 
indications that the Veteran has 
neurological symptomatology in the 
lower extremities?  If so, is such 
symptomatology attributable to a known 
diagnosis?  

b)  If the manifestations of the 
symptomatology of the lower 
extremities cannot be attributed to a 
known diagnosis, the inquiry may end.  

The examiner should describe all findings 
in detail and provide a complete rationale 
and basis for any opinions offered.  If the 
examiner is only able to theorize or 
speculate as to this matter, he or she 
should so state, and include an 
explanation.  

2.  After the requested development has 
been completed, the RO should readjudicate 
the merits of the claim.  If the benefits 
sought on appeal remain denied, the Veteran 
and his attorney should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The Veteran need take no 
action unless otherwise notified.  The Veteran has the right to 
submit additional evidence and argument on the matter the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


